Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 9/12/2022.

As filed, claims 1, 2, 13, 14, 16, and 21 are pending, wherein claim 21 is new; claims 17-20 are withdrawn; and claims 3-12 and 15 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 9/12/2022, with respect to claims 1-16, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 3-12 by Holcomb is withdrawn per cancellation of these claims.

The § 102(a)(1) rejection of claims 1, 2, 13, 14, and 16 by Holcomb is maintained because the instant compounds are still anticipated by the compounds of Holcomb.  See rejection below.

The claim objection of claim 15 is withdrawn per cancellation of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0288044, hereinafter Holcomb. See PTO-892 form mailed on 5/10/2022.

Regarding claims 1, 2, 13, and 16, Holcomb, for instance, teaches the following compounds or pharmaceutical composition thereof as inhibitor of IKKε and/or TBK1.


    PNG
    media_image1.png
    117
    325
    media_image1.png
    Greyscale
(paragraph 0002)

    PNG
    media_image2.png
    185
    323
    media_image2.png
    Greyscale
(paragraph 0328)

    PNG
    media_image3.png
    204
    196
    media_image3.png
    Greyscale
 (paragraph 0464, example compound 11)

Wherein: instant variable A is 3-pyridinyl; instant variable R1 is H; instant variable R2 is 
    PNG
    media_image4.png
    68
    89
    media_image4.png
    Greyscale
; instant variable R3 is H; instant variable R4 is H; instant variables n and are 1; and instant variable q is 0.


    PNG
    media_image5.png
    211
    246
    media_image5.png
    Greyscale
 (paragraph 0470, compound No. 14)

Wherein: instant variable A is 3-pyridinyl; instant variable R1 is H; instant variable R2 is 
    PNG
    media_image4.png
    68
    89
    media_image4.png
    Greyscale
; instant variable R3 is H; instant variable R4 is H; instant variable R5 is 
    PNG
    media_image6.png
    107
    138
    media_image6.png
    Greyscale
; and instant variables n, p, and q are 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holcomb.


Regarding claim 14:
Determining the scope and contents of the prior art:   
	Holcomb, for instance, teaches the abovementioned compound, which is recited here for convenience.


    PNG
    media_image3.png
    204
    196
    media_image3.png
    Greyscale
(paragraph 0464, example compound 11)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Holcomb did not explicitly teach the 2-pyridyl group (see box below, which has the 3-pyridyl group) connected to the amino group (shown by arrow below).

    PNG
    media_image7.png
    282
    196
    media_image7.png
    Greyscale

Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be active as inhibitor of IKKε and/or TBK1).  
Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
Subsequently, the instant claims are prima facie obvious.

Claim Objections
Claims 1, 13, 14, and 21 are objected to because of the following informalities:  
Regarding claim 1, the claim recites the phrase, “Ring Z is
    PNG
    media_image8.png
    94
    110
    media_image8.png
    Greyscale
”.  Such expression can be clarified by reciting -- 
    PNG
    media_image9.png
    114
    151
    media_image9.png
    Greyscale
is
    PNG
    media_image8.png
    94
    110
    media_image8.png
    Greyscale
--.

Regarding claims 13 and 14, the claims recite the phrase, “The compound of claim 1, of formula”.
Such expression can be clarified by reciting -- The compound of claim 1, wherein the compound is of formula --.

c)	Regarding claim 21, the structures are blurry and thus, clearer structures are needed.  For representative example, see below, wherein the heteroatoms are blurry (shown by arrow below).

    PNG
    media_image10.png
    271
    306
    media_image10.png
    Greyscale

Appropriate correction is required.

Conclusion
Claims 1, 2, 13, 14, and 16 are rejected.
Claims 1, 13, 14, and 21 are objected.
Claims 17-20 are withdrawn.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626